UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/15 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Select Managers Small Cap Growth Fund ANNUAL REPORT May 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 28 Financial Highlights 32 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Important Tax Information 45 Board Members Information 48 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Select Managers Small Cap Growth Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Select Managers Small Cap Growth Fund, covering the 12-month period from June 1, 2014, through May 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to setting a series of new record highs during the reporting period. Stock prices were driven broadly higher over the second half of 2014 as U.S. corporate fundamentals benefited from a sustained economic recovery, which was fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. Gains moderated over the first five months of 2015, when investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States. We remain optimistic regarding the long-term outlook for the U.S. economy. We believe the domestic economic recovery has resumed after a winter soft patch, energy prices have begun to rebound, foreign currencies recently have strengthened, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness.While stocks stand to benefit from these conditions, valuations appear to have risen toward fair levels. Moreover, we believe expectations of domestic rate hikes and recently mixed corporate financial reports may have created uncertainty as to the pace of future gains.As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of June 1, 2014, through May 31, 2015, as provided by Keith L. Stransky and Robert B. Mayerick, Portfolio Allocation Managers, EACM Advisors LLC Fund and Market Performance Overview For the 12-month period ended May 31, 2015, Dreyfus Select Managers Small Cap Growth Fund’s Class A, Class C, Class I, and Class Y shares produced total returns of 14.30%, 13.49%, 14.69%, and 14.66%, respectively. 1 In comparison, the Russell 2000 ® Growth Index (the “Index”), the fund’s benchmark, returned 17.73% for the same period. 2 Stocks advanced strongly in a recovering U.S. economy over the reporting period’s first half before posting more modest gains during the second half.The fund lagged its benchmark, mainly due to shortfalls in the information technology and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of small-cap companies. The fund uses a “multi-manager” approach by selecting one or more sub-advisers to manage its assets. We seek sub-advisers that complement one another’s style of investing. We monitor and evaluate the performance of the sub-advisers and will make corresponding recommendations to Dreyfus and the fund’s Board. The fund’s assets are currently under the day-to-day portfolio management of seven sub-advisers, each of whom acts independently and uses their own methodology to select investments.At the end of the reporting period, 7% of the fund’s assets are under the management of Riverbridge Partners, LLC, which employs a bottom-up approach to stock selection and focuses on companies that are building their earnings power and intrinsic value over long periods of time. Approximately 9% of the fund’s assets are under the management of Geneva Capital Management LLC, which employs bottom-up fundamental analysis supplemented by top-down considerations to identify companies that perform well over long periods of time. Approximately 14% of the fund’s assets are under the management of Cupps Capital Management, LLC, The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) which employs a proprietary investment framework to evaluate the attractiveness of stocks. Nicholas Investment Partners, L.P., which employs quantitative/qualitative analysis to identify companies experiencing positive change in seeking above-expected growth, manages 19% of the fund’s assets. EAM Investors, LLC, which manages 21% of the fund’s assets, chooses investments through bottom-up fundamental analysis using a blend of a quantitative discovery process and a qualitative analysis process. Approximately 12% of assets are managed by Granite Investment Partners, LLC, which seeks attractively valued small-cap companies with catalysts for growth, and another 18% of assets are managed by Rice Hall James & Associates, which seeks growing companies whose value, in the manager’s view, has not yet been fully appreciated in the marketplace.These percentages are expected to increase over time, within ranges described in the prospectus. Stocks Digested Gains in 2015 after Strong 2014 Rally The U.S. economy rebounded strongly over the first half of the reporting period, supported by a strengthening labor market, low interest rates, and improved confidence among consumers and businesses.The economic expansion proved more uneven over the second half due to severe winter weather, a labor slowdown in West Coast ports, and economic weakness in international markets. Massive quantitative easing programs in overseas markets caused the U.S. dollar to appreciate sharply against most foreign currencies, hampering revenues for American exporters. Meanwhile, sharply lower oil prices generated challenges for energy producers. Consequently, equity markets achieved most of the reporting period’s gains during 2014. In contrast, broad measures of U.S. stock market performance repeatedly vacillated between gains and losses in early 2015 before stronger economic data supported moderately higher stock prices in the spring. The Fund Participates in Market Gains Although the fund participated substantially in the benchmark’s gains over the reporting period, its relative performance was undermined by a handful of disappointments in the information technology sector. For example, 3-D printing specialist Stratasys declined sharply after reducing its earnings forecast in light of slowing organic growth, rising costs, and a recent acquisition. Cloud-based software developer Actua was hurt by lower-than-expected capital expenditures by its customers. In the consumer discretionary sector, 4 radio broadcaster Cumulus Media encountered slowing advertising trends and rising programming costs, and restaurant chain Chuy’s Holdings reduced future guidance due to higher-than-anticipated new-store opening costs. The fund produced better relative performance among individual stocks in other areas. Most notably, pharmaceutical developer Receptos more than quadrupled in value after announcing positive results from clinical trials of a new ulcerative colitis drug, and medical devices maker ABIOMED more than doubled after receiving regulatory approval of a new mechanical circulatory support device for heart failure patients. A Constructive Investment Posture The U.S. economic recovery has resumed, we believe stocks of fast-growing small-cap companies should see increased investor demand, mergers-and-acquisitions activity has intensified, and U.S.-centric small-cap companies should continue to be insulated from global economic uncertainty. Therefore, as of the reporting period’s end, the fund’s sub-advisers generally have maintained constructive investment postures, including an emphasis on more economically sensitive and faster growing industry groups. June 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories.They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through October 1, 2015, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s Class A and C returns would have been lower. 2 SOURCE: LIPPER INC. — The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for ClassY shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for ClassY shares), adjusted to reflect the applicable sales load for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Select Managers Small Cap Growth Fund on 7/1/10 (inception date) to a $10,000 investment made in the Russell 2000 Growth Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 5/31/15 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 7/1/10 % % without sales charge 7/1/10 % % Class C shares with applicable redemption charge † 7/1/10 % % without redemption 7/1/10 % % Class I shares 7/1/10 % % Class Y shares 7/1/13 % % †† Russell 2000 Growth Index 6/30/10 % % ††† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for ClassY shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for ClassY shares), adjusted to reflect the applicable sales load for Class A shares. ††† For comparative purposes, the value of the Index as of 6/30/10 is used as the beginning value on 7/1/10. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Small Cap Growth Fund from December 1, 2014 to May 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.67 $ 10.58 $ 5.12 $ 5.02 Ending value (after expenses) $ 1,073.70 $ 1,070.20 $ 1,075.60 $ 1,075.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.49 $ 10.30 $ 4.99 $ 4.89 Ending value (after expenses) $ 1,018.50 $ 1,014.71 $ 1,020.00 $ 1,020.09 † Expenses are equal to the fund’s annualized expense ratio of 1.29% for Class A, 2.05% for Class C, .99% for Class I and .97% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS May 31, 2015 Common Stocks—98.0% Shares Value ($) Automobiles & Components—1.4% American Axle & Manufacturing Holdings 33,073 a 830,463 Dorman Products 27,358 a,b 1,276,525 Drew Industries 18,041 1,107,717 Gentex 65,500 1,125,290 Gentherm 63,483 a 3,254,139 Remy International 56,766 1,254,529 Banks—2.9% Bank of the Ozarks 115,890 5,095,683 BBCN Bancorp 79,707 1,147,781 BofI Holding 51,970 a 4,893,496 Boston Private Financial Holdings 93,086 1,167,298 Central Pacific Financial 51,496 1,206,036 HomeStreet 37,903 a 873,285 LendingTree 26,707 a 1,582,657 Radian Group 68,461 b 1,226,821 Texas Capital Bancshares 19,916 a 1,083,430 Capital Goods—6.5% AAON 22,690 537,072 Acuity Brands 15,323 2,704,356 Aerojet Rocketdyne Holdings 38,439 a 797,609 Apogee Enterprises 48,439 2,602,628 Astronics 29,290 a 2,047,078 Barnes Group 26,395 1,062,663 Beacon Roofing Supply 57,178 a 1,793,102 Builders FirstSource 83,158 a 1,021,180 CaesarStone Sdot-Yam 16,570 1,024,357 CIRCOR International 13,697 730,324 Comfort Systems USA 40,820 916,409 Donaldson 25,856 b 922,025 Dycom Industries 19,483 a 1,121,831 Encore Wire 30,029 1,311,667 Esterline Technologies 18,673 a 2,019,858 Graham 24,404 542,501 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) H&E Equipment Services 42,196 921,139 HEICO 12,155 b 696,481 Hexcel 17,129 843,432 John Bean Technologies 27,697 1,040,576 Kadant 16,936 797,686 Levy Acquisition 58,126 a 938,735 Middleby 15,929 a 1,731,482 MYR Group 27,143 a 803,433 Patrick Industries 10,481 a,b 626,764 Ply Gem Holdings 79,871 a 986,407 Proto Labs 27,930 a,b 1,932,198 RBC Bearings 16,274 a 1,140,482 Rush Enterprises, Cl. A 40,429 a 1,074,198 Sparton 38,746 a 1,027,156 TASER International 29,064 a,b 917,841 The Greenbrier Companies 23,470 b 1,413,598 Trex 12,822 a 648,793 Tutor Perini 42,070 a 881,787 Woodward 11,686 595,285 Commercial & Professional Services—5.0% ABM Industries 26,600 862,904 Acacia Research 77,936 b 795,727 Advisory Board 83,991 a 4,264,223 CEB 49,768 4,209,875 Exponent 6,523 555,238 Franklin Covey 24,508 a 489,915 FTI Consulting 29,094 a 1,143,394 Healthcare Services Group 62,289 1,881,751 Huron Consulting Group 43,182 a 2,776,603 InnerWorkings 41,180 a 261,905 Insperity 15,572 819,399 Interface 43,332 932,938 MiX Telematics, ADR 51,988 a,b 400,308 Mobile Mini 18,542 735,747 Paylocity Holding 34,898 a 1,168,385 10 Common Stocks (continued) Shares Value ($) Commercial & Professional Services (continued) Resources Connection 78,502 1,231,696 Ritchie Brothers Auctioneers 43,638 b 1,233,210 Rollins 56,866 1,411,414 Steelcase, Cl. A 161,379 2,775,719 Team 16,837 a 670,113 Tetra Tech 95,207 2,490,615 Consumer Durables & Apparel—2.6% Arctic Cat 30,023 993,161 Callaway Golf 118,034 1,114,241 G-III Apparel Group 82,968 a 4,717,561 Libbey 21,228 838,506 Nautilus 29,456 a 622,111 Performance Sports Group 66,210 a 1,303,013 Ryland Group 8,315 349,812 Sequential Brands Group 68,326 a,b 954,514 Skechers USA, Cl. A 35,741 a 3,783,900 Steven Madden 15,258 a 576,447 Universal Electronics 20,416 a 1,057,957 Consumer Services—7.0% 2U 37,410 a,b 1,038,502 Bravo Brio Restaurant Group 117,875 a 1,579,525 Bright Horizons Family Solutions 21,178 a 1,178,979 Buffalo Wild Wings 13,919 a,b 2,125,014 Century Casinos 130,825 a 799,341 Cheesecake Factory 65,557 3,380,775 Chegg 130,702 a,b 994,642 Chuy’s Holdings 24,745 a 643,123 ClubCorp Holdings 89,832 2,041,882 Dave & Buster’s Entertainment 25,888 818,837 Diamond Resorts International 72,342 a,b 2,249,836 Fiesta Restaurant Group 26,761 a 1,245,189 Grand Canyon Education 30,308 a 1,294,455 Intrawest Resorts Holdings 103,049 a 1,294,295 Jack in the Box 9,815 852,040 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Services (continued) Kona Grill 24,180 a 491,338 La Quinta Holdings 131,098 a 3,259,096 LifeLock 250,163 a 3,807,481 Noodles & Company 28,541 a 414,415 Panera Bread, Cl. A 3,235 a,b 588,770 Popeyes Louisiana Kitchen 34,506 a 1,918,879 Potbelly 78,857 a,b 1,107,941 Red Robin Gourmet Burgers 32,575 a 2,716,429 Scientific Games, Cl. A 79,980 a,b 1,217,296 Six Flags Entertainment 16,925 826,956 Sonic 25,379 764,923 Texas Roadhouse 37,995 1,330,585 Vail Resorts 34,947 3,625,401 Diversified Financials—2.4% Affiliated Managers Group 2,644 a 591,357 Financial Engines 27,005 b 1,158,514 GAMCO Investors, Cl. A 10,927 b 753,854 Hercules Technology Growth Capital 63,906 b 819,914 HFF, Cl. A 52,104 2,096,665 Interactive Brokers Group, Cl. A 52,376 1,869,823 MarketAxess Holdings 20,570 1,819,416 On Deck Capital 19,465 b 295,479 PRA Group 46,271 a,b 2,626,342 Springleaf Holdings 24,852 a 1,180,967 WisdomTree Investments 66,464 b 1,419,671 Energy—1.3% Bonanza Creek Energy 15,601 a 324,189 Callon Petroleum 110,538 a 868,829 Diamondback Energy 21,009 a 1,634,710 Dril-Quip 8,071 a 610,006 Gulfport Energy 32,571 a 1,405,765 Matador Resources 41,090 a 1,131,619 Patterson-UTI Energy 28,625 578,225 PDC Energy 15,344 a 915,116 12 Common Stocks (continued) Shares Value ($) Energy (continued) Synergy Resources 50,290 a 578,838 Exchange-Traded Funds—.2% iShares Russell 2000 ETF 11,958 b Food & Staples Retailing—1.2% Diplomat Pharmacy 68,893 b 2,662,714 Fresh Market 102,222 a,b 3,245,549 United Natural Foods 18,538 a 1,243,344 Food, Beverage & Tobacco—1.4% Cal-Maine Foods 16,882 957,041 Farmer Brothers 32,568 a 799,544 Hain Celestial Group 43,762 a 2,768,822 J&J Snack Foods 11,201 1,207,468 John B. Sanfilippo & Son 16,249 822,362 Pinnacle Foods 21,055 887,468 SunOpta 113,323 a,b 1,149,095 Health Care Equipment & Services—9.8% AAC Holdings 46,124 b 1,792,378 Abaxis 11,163 592,867 ABIOMED 72,991 a 4,359,023 Acadia Healthcare 58,818 a 4,360,767 AMN Healthcare Services 35,732 a 950,114 AmSurg 14,879 a 1,001,952 AngioDynamics 88,736 a 1,424,213 athenahealth 8,524 a,b 993,898 AtriCure 49,818 a 1,142,825 Avinger 42,140 b 492,195 Bio-Reference Laboratories 121,415 a 4,033,406 Cantel Medical 29,417 1,369,655 Chemed 8,845 1,098,461 DexCom 24,714 a 1,772,488 ExamWorks Group 17,550 a,b 717,444 Globus Medical, Cl. A 22,420 a 581,575 Health Net 10,763 a 669,889 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) HealthStream 16,494 a 467,935 Hill-Rom Holdings 15,879 818,721 Insulet 33,589 a 949,561 Intersect ENT 28,182 669,041 IPC Healthcare 29,746 a 1,468,560 K2M Group Holdings 74,569 1,949,233 LDR Holding 71,552 a 2,899,286 Masimo 27,517 a 965,847 Medidata Solutions 64,871 a 3,763,167 MEDNAX 15,320 a 1,090,478 Merit Medical Systems 42,168 a 866,974 Molina Healthcare 11,793 a 857,823 Neogen 43,151 a 2,016,877 Nevro 52,248 2,655,766 Novadaq Technologies 31,200 a,b 312,312 NuVasive 56,668 a 2,864,568 Quidel 28,675 a 621,387 Spectranetics 55,937 a 1,388,916 Team Health Holdings 30,392 a 1,777,325 Teleflex 14,214 1,829,910 Trinity Biotech, ADR 58,580 1,013,434 U.S. Physical Therapy 17,573 876,190 Zeltiq Aesthetics 60,869 a,b 1,671,463 Household & Personal Products—.3% Inter Parfums 34,156 1,141,835 Medifast 26,130 a 841,125 Insurance—.2% Stewart Information Services 32,718 Materials—3.0% Balchem 18,505 1,044,792 Berry Plastics Group 53,824 a 1,801,489 Chemtura 27,918 a 775,004 Cytec Industries 29,868 1,806,715 Eagle Materials 10,536 879,545 14 Common Stocks (continued) Shares Value ($) Materials (continued) Globe Specialty Metals 51,866 1,002,570 Graphic Packaging Holding 57,943 825,108 Headwaters 48,007 a 911,173 Intrepid Potash 77,042 a 895,228 Kaiser Aluminum 13,519 1,096,796 LSB Industries 49,516 a 2,105,915 PolyOne 14,184 551,616 Scotts Miracle-Gro, Cl. A 11,840 725,318 Senomyx 227,105 a,b 1,287,685 Sensient Technologies 29,624 2,005,545 US Concrete 28,816 a 1,088,957 Media—1.6% Cinemark Holdings 14,415 584,240 Gray Television 81,542 a 1,301,410 Journal Media Group 1 6 MDC Partners, Cl. A 203,725 4,318,970 New Media Investment Group 30,221 665,466 Rentrak 23,732 a,b 1,611,640 Scholastic 35,249 1,566,818 Pharmaceuticals, Biotech & Life Sciences—12.9% ACADIA Pharmaceuticals 13,128 a,b 540,874 Aegerion Pharmaceuticals 25,612 a,b 498,922 Agenus 153,057 a 1,252,006 Agios Phamaceuticals 4,445 a,b 542,379 Albany Molecular Research 62,355 a,b 1,256,453 Alder Biopharmaceuticals 12,658 538,218 Alnylam Pharmaceuticals 4,992 a 654,401 AMAG Pharmaceuticals 13,856 a,b 964,100 Amicus Therapeutics 87,045 a 1,071,524 Anacor Pharmaceuticals 9,135 a 650,595 Atara Biotherapeutics 6,545 b 277,246 Avalanche Biotechnologies 7,437 277,251 Bio-Rad Laboratories, Cl. A 6,272 a 905,489 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Bio-Techne 21,985 2,225,981 BioSpecifics Technologies 13,245 a 630,992 Bluebird Bio 12,361 a 2,401,124 Cambrex 21,344 a 854,187 Celldex Therapeutics 6,435 a,b 185,778 Cempra Holdings 18,862 a 692,424 Cepheid 71,233 a 3,929,925 Chimerix 20,720 a 867,132 Clovis Oncology 34,422 a,b 3,181,970 Dyax 61,210 a 1,612,272 Dynavax Technologies 72,996 a,b 1,662,119 Eagle Pharmaceuticals 25,954 a 1,885,039 Esperion Therapeutics 27,048 a,b 2,907,931 Exact Sciences 142,277 a,b 3,842,902 Flex Pharma 13,879 b 247,740 Fluidigm 33,976 a,b 803,193 Halozyme Therapeutics 55,272 a,b 958,969 Horizon Pharma 81,237 a 2,634,516 IGI Laboratories 77,995 a,b 506,967 INC Research Holdings, Cl. A 20,575 711,689 Insmed 10,972 a 240,726 Keryx Biopharmaceuticals 171,479 a,b 1,783,382 KYTHERA Biopharmaceuticals 34,011 a,b 1,713,134 Ligand Pharmaceuticals 48,119 a,b 4,239,766 Loxo Oncology 18,689 230,622 Merrimack Pharmaceuticals 69,674 a,b 822,153 Momenta Pharmaceuticals 43,760 a 868,636 NanoString Technologies 49,266 a 691,695 Nektar Therapeutics 177,708 a,b 2,043,642 NeoGenomics 49,828 a 265,583 Neothetics 3,244 b 19,464 Novavax 108,088 a 972,792 Orexigen Therapeutics 122,393 a,b 599,726 Pacira Pharmaceuticals 22,039 a,b 1,723,670 PAREXEL International 20,937 a 1,391,682 16 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Pfenex 21,328 404,805 Portola Pharmaceuticals 14,271 a 596,813 Progenics Pharmaceuticals 127,085 a 715,489 Prothena PLC 21,878 a 862,868 PTC Therapeutics 27,501 a 1,597,533 Puma Biotechnology 3,102 a,b 606,286 Radius Health 11,277 a,b 543,777 Receptos 18,467 a 3,045,023 Relypsa 23,211 a 853,933 Repligen 52,782 a 2,151,395 SAGE Therapeutics 25,205 b 1,887,099 Spark Therapeutics 3,774 b 277,917 TESARO 10,356 a,b 608,519 Tetraphase Pharmaceuticals 39,382 a 1,688,700 TG Therapeutics 53,328 a,b 839,383 TherapeuticsMD 72,495 a 513,265 Ultragenyx Pharmaceutical 12,260 a 1,066,620 UNIQURE 29,661 a,b 852,457 ZIOPHARM Oncology 75,025 a,b 711,237 ZS Pharma 13,511 790,394 Real Estate—1.6% Alexander & Baldwin 26,048 1,069,791 CyrusOne 30,254 c 976,297 Howard Hughes 13,606 a 2,004,028 Marcus & Millichap 60,523 a 2,839,134 RE/MAX Holdings, Cl. A 46,079 1,541,343 Ryman Hospitality Properties 13,707 755,393 Summit Hotel Properties 57,124 c 763,177 Retailing—5.7% Ascena Retail Group 56,354 a 832,912 Boot Barn Holdings 36,108 883,202 Burlington Stores 43,950 a 2,319,241 Core-Mark Holding Company 48,683 2,614,764 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) CST Brands 27,776 1,104,651 DSW, Cl. A 22,833 791,163 Express 47,623 a 840,070 Five Below 22,675 a,b 753,944 Hibbett Sports 13,332 a 620,605 Kirkland’s 32,200 a 845,894 LKQ 17,395 a 496,975 MarineMax 87,174 a 2,085,202 Monro Muffler Brake 48,789 2,879,038 Pier 1 Imports 73,487 b 934,020 Pool 56,976 3,776,369 Restoration Hardware Holdings 25,882 a 2,354,227 Select Comfort 57,699 a 1,797,323 Shutterfly 100,158 a 4,657,347 The Container Store Group 52,125 a,b 957,015 Tile Shop Holdings 94,352 a,b 1,176,570 TravelCenters of America 40,114 a 631,394 Vitamin Shoppe 13,439 a 533,528 Wayfair, Cl. A 42,409 b 1,267,605 Semiconductors & Semiconductor Equipment—4.9% Advanced Energy Industries 31,061 a 885,860 Applied Optoelectronics 47,472 a,b 847,850 Cabot Microelectronics 19,095 a 881,807 Canadian Solar 33,050 a,b 1,079,413 Cavium 72,661 a 5,113,155 CEVA 91,835 a 1,886,291 Cirrus Logic 28,610 a 1,080,027 Entegris 62,324 a 868,173 FormFactor 216,001 a 2,010,970 Inphi 52,625 a 1,259,842 Integrated Device Technology 188,984 a 4,470,416 MaxLinear, Cl. A 86,027 a 861,991 Mellanox Technologies 26,865 a 1,351,847 ON Semiconductor 80,562 a 1,068,252 18 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Power Integrations 25,929 1,316,156 Rudolph Technologies 62,516 a 796,454 Sigma Designs 97,877 a 838,806 Silicon Laboratories 16,187 a 897,407 SolarEdge Technologies 20,947 b 784,256 SunEdison 34,881 a,b 1,045,384 Tower Semiconductor 81,000 a,b 1,249,830 Software & Services—19.5% ACI Worldwide 115,919 a 2,760,031 Actua 195,871 a 2,489,520 Acxiom 61,711 a 1,022,551 Aspen Technology 33,360 a 1,427,808 Attunity 91,511 a 1,264,682 Barracuda Networks 39,656 a 1,560,067 Benefitfocus 34,397 a,b 1,234,164 Blackbaud 21,990 1,127,207 Bottomline Technologies 25,871 a 681,183 BroadSoft 49,182 a 1,795,634 Callidus Software 141,503 a 2,026,322 Cass Information Systems 11,864 591,539 ChannelAdvisor 17,453 a 195,648 Cimpress 36,916 a,b 3,038,925 comScore 53,582 a 3,031,670 Constant Contact 125,005 a 3,407,636 CoStar Group 7,477 a 1,562,020 Criteo, ADR 110,445 a 5,304,673 Cvent 25,448 a,b 670,809 Cyber-Ark Software 47,782 b 2,971,563 Dealertrack Technologies 57,541 a 2,399,460 Demandware 42,309 a 2,635,005 Descartes Systems Group 120,083 a 1,830,065 Ebix 20,978 b 746,817 Ellie Mae 16,117 a 1,018,917 Envestnet 65,600 a 2,873,936 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) FactSet Research Systems 5,170 853,929 Fair Isaac 17,018 1,492,819 Gigamon 34,896 a 1,073,401 GrubHub 38,102 a 1,536,273 GTT Communications 71,835 a 1,582,525 Guidewire Software 11,743 a 568,948 Hortonworks 79,897 b 2,098,894 HubSpot 21,366 1,085,393 Imperva 38,783 a 2,358,394 Infoblox 33,628 a 873,992 Interactive Intelligence Group 51,349 a 2,219,817 Intralinks Holdings 124,394 a 1,322,308 j2 Global 53,209 3,533,609 LogMeIn 34,887 a 2,214,278 Luxoft Holdings 20,382 a 1,091,048 Manhattan Associates 20,817 a 1,141,812 Marketo 27,649 a,b 824,770 MAXIMUS 35,597 2,326,976 Monotype Imaging Holdings 18,680 484,559 NetSuite 9,416 a 879,643 NeuStar, Cl. A 50,610 a,b 1,382,665 Paycom Software 90,563 a 3,147,970 Pegasystems 35,193 769,319 Points International 44,222 a,b 634,143 Proofpoint 34,125 a,b 2,017,811 PROS Holdings 16,843 a 324,228 PTC 20,427 a 843,022 Q2 Holdings 35,500 a 841,705 QLIK Technologies 24,060 a 870,250 Qualys 41,423 a 1,686,745 Reis 45,092 979,398 SciQuest 42,076 a 642,080 SeaChange International 156,041 a 1,054,837 20 Common Stocks (continued) Shares Value ($) Software & Services (continued) SPS Commerce 42,741 a 2,779,020 Stamps.com 64,153 a 4,316,855 Tableau Software, Cl. A 11,029 a 1,248,593 Textura 41,917 a,b 1,220,204 Tyler Technologies 13,667 a 1,660,267 Ultimate Software Group 33,750 a 5,460,412 Verint Systems 47,059 a 3,043,306 WEX 19,414 a 2,201,353 Wix.com 47,377 a,b 1,180,161 WNS Holdings, ADR 77,500 a 2,045,225 Xoom 42,733 a,b 803,808 Zix 138,331 a 634,939 Technology Hardware & Equipment—2.9% Aerohive Networks 64,284 a 464,130 Belden 16,295 1,375,624 Ciena 37,513 a 904,814 Cognex 22,636 1,142,439 CommScope Holding 30,122 a 938,903 Digi International 41,790 a 416,228 Electronics For Imaging 27,816 a 1,202,486 Immersion 75,750 a 915,817 Infinera 94,329 a 1,946,951 IPG Photonics 20,879 a,b 1,980,164 Ituran Location and Control 17,255 401,179 National Instruments 44,187 1,321,633 QLogic 56,291 a 873,636 RealD 63,075 a 796,006 Stratasys 7,551 a,b 268,514 Super Micro Computer 46,678 a 1,561,846 Universal Display 24,919 a,b 1,338,399 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Telecommunication Services—.6% Boingo Wireless 201,858 a,b 1,814,704 RingCentral, Cl. A 60,397 a 1,032,185 Vonage Holdings 155,665 a 725,399 Transportation—2.7% Allegiant Travel 7,359 1,158,822 Controladora Vuela Compania de Aviacion, ADR 99,499 a 1,187,023 Covenant Transport, Cl. A 23,895 a 738,594 Echo Global Logistics 149,898 a 4,823,718 Forward Air 10,295 534,002 Genesee & Wyoming, Cl. A 9,852 a 811,214 Hub Group, Cl. A 10,255 a 435,017 JetBlue Airways 55,780 a,b 1,124,525 Marten Transport 82,973 1,881,827 Old Dominion Freight Line 12,383 a 842,168 XPO Logistics 70,447 a,b 3,463,174 Utilities—.4% American States Water 36,607 1,406,807 Vivint Solar 64,932 b 935,021 Total Common Stocks (cost $499,599,750) 22 Investment of Cash Collateral for Securities Loaned—10.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $61,998,999) 61,998,999 d Total Investments (cost $561,598,749) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan.At May 31, 2015, the value of the fund’s securities on loan was $88,718,246 and the value of the collateral held by the fund was $92,353,350, consisting of cash collateral of $61,998,999 and U.S. Government & Agency securities valued at $30,354,351. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 19.5 Consumer Durables & Apparel 2.6 Pharmaceuticals, Biotech & Life Sciences 12.9 Diversified Financials 2.4 Money Market Investment 10.0 Media 1.6 Health Care Equipment & Services 9.8 Real Estate 1.6 Consumer Services 7.0 Automobiles & Components 1.4 Capital Goods 6.5 Food, Beverage & Tobacco 1.4 Retailing 5.7 Energy 1.3 Commercial & Professional Services 5.0 Food & Staples Retailing 1.2 Semiconductors & Telecommunication Services .6 Semiconductor Equipment 4.9 Utilities .4 Materials 3.0 Household & Personal Products .3 Banks 2.9 Exchange-Traded Funds .2 Technology Hardware & Equipment 2.9 Insurance .2 Transportation 2.7 † Based on net assets. See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES May 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $88,718,246)—Note 1(b): Unaffiliated issuers 499,599,750 609,313,246 Affiliated issuers 61,998,999 61,998,999 Cash 14,097,966 Receivable for investment securities sold 11,589,368 Receivable for shares of Common Stock subscribed 455,027 Dividends and securities lending income receivable 285,695 Prepaid expenses 22,323 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 523,348 Liability for securities on loan—Note 1(b) 61,998,999 Payable for investment securities purchased 13,228,911 Payable for shares of Common Stock redeemed 278,246 Accrued expenses 95,097 Net Assets ($) Composition of Net Assets ($): Paid-in capital 488,394,564 Accumulated investment (loss)—net (790,734 ) Accumulated net realized gain (loss) on investments 24,320,697 Accumulated net unrealized appreciation (depreciation) on investments 109,713,496 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 4,833,977 267,686 23,881,730 592,654,630 Shares Outstanding 194,586 11,222 945,754 23,489,106 Net Asset Value Per Share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Year Ended May 31, 2015 Investment Income ($): Income: Cash dividends (net of $33,154 foreign taxes withheld at source) 2,292,910 Income from securities lending—Note 1(b) 826,546 Total Income Expenses: Management fee—Note 3(a) 4,755,856 Custodian fees—Note 3(c) 118,013 Registration fees 71,605 Professional fees 63,542 Directors’ fees and expenses—Note 3(d) 42,181 Shareholder servicing costs—Note 3(c) 22,765 Prospectus and shareholders’ reports 18,639 Loan commitment fees—Note 2 5,888 Distribution fees—Note 3(b) 2,495 Miscellaneous 46,558 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (7,357 ) Less—reduction in fees due to earnings credits—Note 3(c) (8 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 49,113,495 Net unrealized appreciation (depreciation) on investments 27,576,978 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Year Ended May 31, 2015 2014 a Operations ($): Investment (loss)—net (2,020,721 ) (2,048,531 ) Net realized gain (loss) on investments 49,113,495 40,328,441 Net unrealized appreciation (depreciation) on investments 27,576,978 4,034,369 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A (255,540 ) (117,849 ) Class C (24,962 ) (11,167 ) Class I (1,796,475 ) (22,586,266 ) Class Y (39,214,656 ) (57 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 2,328,567 5,361,188 Class C 49,219 457,590 Class I 18,738,044 119,283,672 Class Y 620,463,504 982,102 Dividends reinvested: Class A 252,253 115,639 Class C 24,962 10,992 Class I 1,690,443 11,988,560 Class Y 20,039,114 — Cost of shares redeemed: Class A (2,806,296 ) (1,074,701 ) Class C (254,251 ) (42,049 ) Class I (474,966,106 ) (60,071,260 ) Class Y (57,309,024 ) (4,825 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 460,009,475 363,403,627 End of Period Undistributed investment (loss)—net (790,734 ) — 26 Year Ended May 31, 2015 2014 a Capital Share Transactions: Class A Shares sold 100,109 209,944 Shares issued for dividends reinvested 10,753 4,614 Shares redeemed (117,675 ) (43,311 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 2,134 18,615 Shares issued for dividends reinvested 1,104 450 Shares redeemed (10,818 ) (1,720 ) Net Increase (Decrease) in Shares Outstanding ) Class I b Shares sold 760,915 4,719,753 Shares issued for dividends reinvested 70,998 473,295 Shares redeemed (18,932,546 ) (2,372,287 ) Net Increase (Decrease) in Shares Outstanding ) Class Y b Shares sold 24,964,010 41,048 Shares issued for dividends reinvested 842,334 — Shares redeemed (2,358,089 ) (197 ) Net Increase (Decrease) in Shares Outstanding a Effective July 1, 2013, the fund commenced offering ClassY shares. b During the period ended May 31, 2015, 17,848,095 Class I shares representing $448,344,147 were exchanged for 17,862,317 ClassY shares. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended May 31, Class A Shares 2015 2014 2013 2012 2011 a Per Share Data ($): Net asset value, beginning of period 23.55 22.16 17.13 18.36 12.50 Investment Operations: Investment (loss)—net b (.17 ) (.19 ) (.11 ) (.13 ) (.15 ) Net realized and unrealized gain (loss) on investments 3.42 2.90 5.14 (1.10 ) 6.06 Total from Investment Operations 3.25 2.71 5.03 (1.23 ) 5.91 Distributions: Dividends from net realized gain on investments (1.96 ) (1.32 ) — — (.05 ) Net asset value, end of period 24.84 23.55 22.16 17.13 18.36 Total Return (%) c 14.30 11.87 29.36 (6.70 ) 47.31 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.32 1.38 1.34 1.43 2.95 e Ratio of net expenses to average net assets 1.30 1.30 1.33 1.34 1.40 e Ratio of net investment (loss) to average net assets (.71 ) (.75 ) (.56 ) (.78 ) (1.03 ) e Portfolio Turnover Rate 148.55 121.33 111.48 107.62 70.41 d Net Assets, end of period ($ x 1,000) 4,834 4,742 668 430 758 a From July 1, 2010 (commencement of operations) to May 31, 2011. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 28 Year Ended May 31, Class C Shares 2015 2014 2013 2012 2011 a Per Share Data ($): Net asset value, beginning of period 22.85 21.70 16.89 18.22 12.50 Investment Operations: Investment (loss)—net b (.35 ) (.36 ) (.23 ) (.26 ) (.26 ) Net realized and unrealized gain (loss) on investments 3.31 2.83 5.04 (1.07 ) 6.03 Total from Investment Operations 2.96 2.47 4.81 (1.33 ) 5.77 Distributions: Dividends from net realized gain on investments (1.96 ) (1.32 ) — — (.05 ) Net asset value, end of period 23.85 22.85 21.70 16.89 18.22 Total Return (%) c 13.49 10.99 28.48 (7.30 ) 46.19 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.34 2.34 2.25 2.16 3.73 e Ratio of net expenses to average net assets 2.05 2.03 2.02 2.07 2.15 e Ratio of net investment (loss) to average net assets (1.48 ) (1.48 ) (1.28 ) (1.56 ) (1.77 ) e Portfolio Turnover Rate 148.55 121.33 111.48 107.62 70.41 d Net Assets, end of period ($ x 1,000) 268 430 32 47 214 a From July 1, 2010 (commencement of operations) to May 31, 2011. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Year Ended May 31, Class I Shares 2015 2014 2013 2012 2011 a Per Share Data ($): Net asset value, beginning of period 23.83 22.35 17.22 18.40 12.50 Investment Operations: Investment (loss)—net b (.10 ) (.12 ) (.05 ) (.06 ) (.13 ) Net realized and unrealized gain (loss) on investments 3.48 2.92 5.18 (1.12 ) 6.08 Total from Investment Operations 3.38 2.80 5.13 (1.18 ) 5.95 Distributions: Dividends from net realized gain on investments (1.96 ) (1.32 ) — — (.05 ) Net asset value, end of period 25.25 23.83 22.35 17.22 18.40 Total Return (%) 14.69 12.18 29.79 (6.41 ) 47.63 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .97 .98 .99 1.03 1.77 d Ratio of net expenses to average net assets .97 .98 .99 1.02 1.15 d Ratio of net investment (loss) to average net assets (.53 ) (.45 ) (.25 ) (.34 ) (.84 ) d Portfolio Turnover Rate 148.55 121.33 111.48 107.62 70.41 c Net Assets, end of period ($ x 1,000) 23,882 453,865 362,704 189,191 111,480 a From July 1, 2010 (commencement of operations) to May 31, 2011. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 30 Year Ended May 31, Class Y Shares 2015 2014 a Per Share Data ($): Net asset value, beginning of period 23.81 23.06 Investment Operations: Investment (loss)—net b (.09 ) (.02 ) Net realized and unrealized gain (loss) on investments 3.47 2.09 Total from Investment Operations 3.38 2.07 Distributions: Dividends from net realized gain on investments (1.96 ) (1.32 ) Net asset value, end of period 25.23 23.81 Total Return (%) 14.66 8.68 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .97 1.16 d Ratio of net expenses to average net assets .97 1.04 d Ratio of net investment (loss) to average net assets (.36 ) (.08 ) d Portfolio Turnover Rate 148.55 121.33 Net Assets, end of period ($ x 1,000) 592,655 973 a From July 1, 2013 (commencement of initial offering) to May 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Select Managers Small Cap Growth Fund (the “fund”) is a separate non-diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. EACM Advisors LLC (“EACM”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s portfolio allocation manager. Riverbridge Partners, LLC (“Riverbridge”), Geneva Capital Management Ltd. (“Geneva”), Cupps Capital Management, LLC (“CCM”), Nicholas Investment Partners, L.P. (“Nicholas”), EAM Investors, LLC (“EAM”), Granite Investment Partners, LLC (“Granite”) and Rice Hall James & Associates (“Rice Hall”), serve as the fund’s sub-investment advisers, each managing an allocated portion of the fund’s portfolio. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 325 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (75 million shares authorized), Class C (75 million shares authorized), Class I (75 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency 32 costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered 34 investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Director’s (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 575,514,377 — — Equity Securities— Foreign Common Stocks † 32,317,392 — — Exchange-Traded Funds 1,481,477 — — Mutual Funds 61,998,999 — — † See Statement of Investments for additional detailed categorizations. At May 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral 36 is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended May 31, 2015, The Bank of New York Mellon earned $210,570 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2015 were as follows: Affiliated Investment Value Value Net Company 5/31/2014($) Purchases ($) Sales ($) 5/31/2015 ($) Assets (%) Dreyfus Institutional Cash Advantage Fund 27,274,600 315,163,188 280,438,789 61,998,999 10.0 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended May 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At May 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed capital gains $30,093,402 and unrealized appreciation $103,940,791. In addition, the fund deferred for tax purposes late year ordinary losses of $790,734 to the first day of the following fiscal year. The tax character of distributions paid to shareholders during the fiscal periods ended May 31, 2015 and May 31, 2014 were as follows: ordinary income $2,410,710 and $8,801,203, and long-term capital gains $38,880,923 and $13,914,136, respectively. During the period ended May 31, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses, the fund increased accumulated undistributed investment income-net by $1,229,987 and decreased paid-in capital by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York 38 Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank , N.A. was $265 million.In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus had contractually agreed, from June 1, 2014 through November 30, 2014, to waive receipt of its fees and/or assume the direct expenses of Class Y shares, so that the expenses of Class Y shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed 1.05% of the value of the fund’s average daily net assets. Dreyfus has also contractually agreed, from June 1, 2014 through October 1, 2015, to waive receipt of its fees and/or assume the direct expenses of Class A, Class C and Class I shares and from December 1, 2014 through October 1, 2015, to waive receipt of its fees and/or assume the direct expenses of Class Y shares, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees and certain expenses as described above) exceed 1.05%, 1.05%, 1.05% and .98% of the value of the respective class’ average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $7,357 during the period ended May 31, 2015. Pursuant to a Portfolio Allocation Agreement between Dreyfus and EACM, Dreyfus pays EACM a monthly fee at an annual percentage of the value of the fund’s average daily net assets. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Pursuant to separate sub-investment advisory agreements between Dreyfus and Riverbridge, Geneva, CCM, Nicholas, EAM, Granite and Rice Hall, each serves as the fund’s sub-investment adviser responsible for the day-to-day management of a portion of the fund’s portfolio. Dreyfus pays each sub-investment advisor a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment advisers in the aggregate with other unaffiliated sub-investment adviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. During the period ended May 31, 2015, the Distributor retained $261 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2015, Class C shares were charged $2,495 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their aver- 40 age daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2015, Class A and Class C shares were charged $10,520 and $832, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2015, the fund was charged $4,517 for transfer agency services and $183 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $8. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2015, the fund was charged $118,013 pursuant to the custody agreement. The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended May 31, 2015, the fund was charged $23,960 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $466,991, Distribution Plan fees $173, Shareholder Services Plan fees $1,070, custodian fees $49,538, Chief Compliance Officer fees $4,648 and transfer agency fees $1,000, which are offset against an expense reimbursement currently in effect in the amount of $72. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2015, amounted to $851,344,813 and $770,609,024, respectively. At May 31, 2015, the cost of investments for federal income tax purposes was $567,371,454; accordingly, accumulated net unrealized appreciation on investments was $103,940,791, consisting of $123,900,544 gross unrealized appreciation and $19,959,753 gross unrealized depreciation. 42 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Select Managers Small Cap Growth Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Select Managers Small Cap Growth Fund (one of the series comprising Strategic Funds, Inc.) as of May 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2015 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Select Managers Small Cap Growth Fund at May 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York July 28, 2015 The Fund 43 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 11.98% of the ordinary dividends paid during the fiscal year ended May 31, 2015 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2016 of the percentage applicable to the preparation of their 2015 income tax returns.Also, the fund hereby reports $.1146 per share as a short-term capital gain distribution and $1.8472 per share as a long-term capital gain distribution paid on December 18, 2014. 44 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Joni Evans (73) Board Member (2006) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 26 ————— Ehud Houminer (74) Board Member (1994) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Membership During Past 5Years: • Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 63 ————— Hans C. Mautner (77) Board Member (1984) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited, a real estate company (1999-2010) No. of Portfolios for which Board Member Serves: 26 The Fund 45 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Robin A. Melvin (51) Board Member (1995) Principal Occupation During Past 5Years: • Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; served as a board mem- ber since 2013) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving organi- zations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Burton N. Wallack (64) Board Member (2006) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company (1987-present) No. of Portfolios for which Board Member Serves: 26 ————— John E. Zuccotti (77) Board Member (1984) Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. (1996-present) • Senior Counsel of Weil, Gotshal & Manges, LLP (1997-present) Other Public Company Board Membership During Past 5Years: • Wellpoint, Inc., a health benefits company, Director (2005-2010) No. of Portfolios for which Board Member Serves: 26 46 INTERESTED BOARD MEMBER Gordon J. Davis (73) Board Member (2006) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-2014) • The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 64 Gordon J. Davis is deemed to be an “interested person” (as defined under the Act) of the fund as a result of his affiliation with Venable LLP, which provides legal services to the fund. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. William Hodding Carter III, Emeritus Board Member Arnold S. Hiatt, Emeritus Board Member The Fund 47 OFFICERS OF THE FUND (Unaudited) 48 The Fund 49 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6289AR0515 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Ehud Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $32,226 in 2014 and $33,031 in 2015. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $7,320 in 2014 and $6,273 in 2015. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2014 and $0 in 2015. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $4,249 in 2014 and $2,901 in 2015. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2014 and $0 in 2015. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $125 in 2014 and $272 in 2015. These services included a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2014 and $0 in 2015. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $40,974,357 in 2014 and $20,773,877 in 2015. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 20, 2015 By: /s/ James Windels James Windels, Treasurer Date: July 20, 2015 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
